         Case 1:17-cr-00487-KMW Document 316 Filed 04/21/21 Page 1 of 2

                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #: __________________
--------------------------------------------------------X        DATE FILED: __4/21/21__________
UNITED STATES OF AMERICA,


                 -against-                                              17-CR-487 (KMW)
                                                                             ORDER
ALEXIS VALDEZ,

                                   Defendant.
--------------------------------------------------------X
KIMBA M. WOOD, United States District Judge:

        On April 15, 2021, Defendant Alexis Valdez filed a motion seeking a 120-day extension

of the time to file a petition for a writ of habeas corpus, pursuant to 28 U.S.C. § 2255.         (ECF No.

313.)    Because the Second Circuit granted the Government’s motion to dismiss Valdez’s appeal

of his conviction on May 22, 2020, Valdez states that the deadline for a Section 2255 petition is

May 22, 2021.       (Id. at 1; see ECF No. 292; 28 U.S.C. § 2255(f).)        Valdez also seeks

appointment of counsel in connection with his potential petition.           (Mot. at 1.)

        Valdez’s request for an extension must be denied.            The Second Circuit has held that a

district court may grant an extension to file a motion pursuant to Section 2255 only if the movant

“requests the extension upon or after filing an actual section 2255 motion.” Green v. United

States, 260 F.3d 78, 82-83 (2d Cir. 2001); see also United States v. Leon, 203 F.3d 162, 164 (2d

Cir. 2000) (per curiam) (“[A] federal court lacks jurisdiction to consider the timeliness of a §

2255 petition until a petition is actually filed.”).        The Court cannot construe Valdez’s motion as

an “actual” Section 2255 petition because it does not articulate any factual or legal basis for relief

pursuant to Section 2255. See Green, 260 F.3d at 84.              In such circumstances, courts in this

district have declined requests to extend the available time for filing a Section 2255 petition.

See Cromitie v. United States, 2017 WL 1383982, at *4 (S.D.N.Y. Apr. 7, 2017) (McMahon, J.)
        Case 1:17-cr-00487-KMW Document 316 Filed 04/21/21 Page 2 of 2




(collecting cases).

       The Court notes that Valdez has requested an extension because the “modified movement

/ lockdown status” imposed by the Bureau of Prisons during the COVID-19 pandemic has

affected, among other things, his ability to conduct legal research.    (Mot. at 1.)   If Valdez

wishes to pursue relief pursuant to Section 2255, he must file a petition that contains allegations

supporting such a claim.      With that petition, however, he also may seek additional time to file a

supplemental memorandum providing further support for his petition.

       Valdez’s request for appointment of counsel also is denied.       The Criminal Justice Act

allows courts to appoint counsel if “the interests of justice so require.”   18 U.S.C. § 3006A(a)(2).

The decision to appoint counsel “rest[s] in the discretion of the district court,” and courts

consider, among other factors, the apparent merits of the motion. See United States v. Reddick,

53 F.3d 462, 464-65, 465 n.2 (2d Cir. 1995).      Valdez has expressed his intention to file a

Section 2255 petition, but has not yet made any factual allegations or described the bases on

which he intends to seek relief.    (See Mot. at 1.)   Accordingly, the Court denies the request for

appointment of counsel, without prejudice.      Valdez may renew his request upon the submission

of a Section 2255 petition.

                                           CONCLUSION

       For the reasons set forth above, Valdez’s motion for 1) an extension of the time to file a

Section 2255 petition and 2) appointment of counsel in connection with the potential petition is

DENIED.      The Clerk of Court is respectfully directed to mail a copy of this Order to Valdez.

       SO ORDERED.

Dated: New York, New York
       April 21, 2021                                            /s/ Kimba M. Wood
                                                                  KIMBA M. WOOD
                                                               United States District Judge



                                                   2
